The brief of evidence in this case constitutes some forty pages of legal paper, and we have painstakingly read it; but we do not think that it would serve any good purpose to set out the evidence in detail. However, after careful consideration thereof, we are of the opinion that the evidence is not sufficient in law to maintain the issues in fact made by the pleading. The plaintiff having failed to prove her case as laid, the judge did not err in awarding a nonsuit.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED JUNE 17, 1943.